  Case 19-23840       Doc 29     Filed 07/30/19 Entered 07/30/19 15:45:58             Desc Main
                                   Document     Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF TENNESSEE


In re: DENNIS WAYNE KING                                             Case No. 19-23840-D
       Debtor.                                                       Chapter 13
_____________________________________________________________________________________

                   MOTION TO AMEND PLAN AND REDUCE PAYMENT
_____________________________________________________________________________________


       Comes now the debtor, by and through counsel of record, and for this Motion states:

       1.      The debtor filed for relief under Chapter 13 of the United States Bankruptcy Code
               on May 15, 2019.

       2.     The debtor listed Check Into Cash as a secured creditor in his original petition,
              holding a purchase-money security interest in the debtor’s 2007 Toyota Camry
              automobile. Said vehicle was recently totaled and the debtor’s insurance will pay
              the claim.
       3.     The debtor proposes to modify this plan to delete Check Into Cash from his plan
              for their secured claim, any deficiency balance will be transferred to general
              unsecured. Any Court-imposed insurance on said vehicle should be canceled.
       4.     The Trustee would adjust the debtor’s plan payment accordingly.
       WHEREFORE, the debtor moves the Court to reduce his overall plan payments
       accordingly.

                                              Respectfully Submitted,

                                              /s/ Herbert D. Hurst
                                              Herbert D. Hurst       18721
                                              Hurst Law Firm, P. A.
                                              Attorney for Debtor(s)
                                              P. O. Box 41497
                                              Memphis, TN 38174-1497
                                              (901) 725-1000

                                 CERTIFICATE OF SERVICE

       The undersigned party, attorney for party, or agent therefore, hereby certifies that on this
31st day of July, 2019, copies of the above document were electronically mailed, mailed via the
United States Postal Service, or hand delivered to the parties listed.
  Case 19-23840       Doc 29   Filed 07/30/19 Entered 07/30/19 15:45:58   Desc Main
                                 Document     Page 2 of 2




                                         /s/ Joshua Kirk
                                         Joshua Kirk, Legal Assistant
                                         Hurst Law Firm, P. A.
                                         Attorney for Debtor(s)
                                         P. O. Box 41497
                                         Memphis, TN 38174-1497
                                         (901) 725-1000

NAMES AND ADDRESSES OF ENTITIES SERVED:

Debtor
Chapter 13 Trustee
Check Into Cash
4041 Elvis Presley Blvd.
Memphis, TN 38116
Check Into Cash
ATTN: Collections
PO Box 550
Cleveland, TN 37364
